DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (claims 1-15) in the reply filed on 7/5/2022 is acknowledged.
Examiner notes that applicant identifies claims 1-15 as reading on Species III. However, claim 9 is not under Species III as Species III has a lower dielectric layer at the base of the trench and, thus, the gate dielectric is not formed onto a base of the gate trench.
Therefore, claims 1-8 and 10-15 are examined and claim 9 is withdrawn from consideration as being directed to a non-elected Species. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0018057 and Kim hereinafter) in view of Philippou et al (US 2019/0305087 and Philippou hereinafter) in view of Brown (US 5514604 and Brown hereinafter).
As to claims 1-6: Kim discloses [claim 1] a transistor device (Fig. 2h), comprising: a semiconductor substrate (200; [0039]) having a main surface (top surface), a cell field (202; [0039]) comprising a plurality (two are shown) of transistor cells (each gate trench is a transistor cell); wherein the cell field comprises: a gate trench (210 and 214; [0041] and [0044]) in the main surface of the semiconductor substrate; a gate dielectric (216; [0045]) lining the gate trench; a gate electrode (220; [0048]) arranged in the gate trench on the gate dielectric; and an electrically insulating cap (portion of 222 within trench; [0048]) arranged on the gate electrode and within the gate trench; [claim 2] further comprising a first electrically insulating layer (206; [0040]) arranged on the main surface of the semiconductor substrate laterally adjacent the gate trench; [claim 3] wherein the electrically insulating cap (portion of 222 within the trench) forms part of a second electrically insulating layer (222) that extends over the first electrically insulating layer and over the gate electrode positioned within the gate trench; [claim 5] wherein the electrically insulating cap (portion of 222 that is completely within the trench) comprises an upper dielectric layer having an upper surface that is substantially coplanar with the main surface of the semiconductor substrate; [claim 6] further comprising a second electrically insulating layer (portion of 222 outside of the trench; claim doesn’t state that the upper dielectric layer and the second electrically insulating layer have to be different materials so Examiner interprets that they can be the same material) that extends over the main surface of the semiconductor substrate and over the upper dielectric layer.
Kim fails to expressly disclose [claim 1] an edge termination region laterally surrounding the cell field.
Kim discloses a trench gate transistor.
Philippou discloses a trench IGBT with [claim 1] an edge termination region (1-3; Fig. 1; [0046]) laterally surrounding the cell field (1-2; [0046]).
Given the teachings of Philippou, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Kim by employing the well known or conventional features of trench transistor fabrication, such as displayed by Philippou, by employing a termination region surrounding the cell field in order to ensure the blocking capability and safely terminate the active region ([0046]).
	Kim in view of Philippou fail to expressly disclose [claim 1] where the gate electrode is metal; [claim 4] wherein the gate dielectric further comprises a lower dielectric layer arranged at a base of the gate trench, and wherein the gate dielectric lines side walls of the gate trench and is positioned on an upper surface of the lower dielectric layer.  
	Kim in view of Philippou disclose trench gate transistors.
	Brown discloses a trench gate transistor [claim 1] where the gate electrode is metal (26 can be metal; col. 6, lines 60-65; Fig. 6b); [claim 4] wherein the gate dielectric (20 and small portion on top of 18 not shown; Fig. 4c; col. 6, lines 8-17) further comprises a lower dielectric layer (18; col. 5, lines 52-55) arranged at a base of the gate trench, and wherein the gate dielectric (portion 20 shown) lines side walls of the gate trench and is positioned on an upper surface of the lower dielectric layer (not shown on top of 18).  
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the material of the gate electrode to be metal (instead of a semiconductor, e.g. polysilicon); if this leads to the anticipated success, in the instant case a material that allows for control of the channel region, it is likely the product not of innovation but of ordinary skill.
Given the teachings of Brown, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Kim in view of Philippou by employing the well known or conventional features of trench transistor fabrication, such as displayed by Brown, by employing a base insulating region in order to isolate the base of the gate electrode from the semiconductor.

As to claims 8 and 10-14: Kim discloses [claim 8] a method of fabricating a gate of a transistor device having a main surface (Fig. 2h; top surface), a cell field (202; [0039]) comprising a plurality (two are shown) of transistor cells (each gate trench is a transistor cell), comprising: forming a gate trench (210 and 214; [0041] and [0044]) in the main surface of the semiconductor substrate in the cell field; lining the gate trench with a gate dielectric (216; [0045]); forming a gate electrode (220; [0048]) on the gate dielectric; and forming an electrically insulating cap (portion of 222 within trench; [0048]) on the gate electrode and within the gate trench; [claim 10] further comprising: removing an upper portion of the gate electrode such that an upper surface of the gate electrode is recessed within the gate trench ([0047]; Fig. 2g); [claim 11] further comprising: selectively forming a first electrically insulating layer (206; [0040]) on the main surface of the semiconductor substrate laterally adjacent the gate trench; [claim 12]  further comprising: forming a second electrically insulating layer (222) on the first electrically insulating layer and on the gate electrode in the gate trench to form the electrically insulating cap; [claim 14] further comprising forming an upper dielectric layer on the metal gate electrode to form the electrically insulating cap (portion of 222 within trench), the upper dielectric layer having an upper surface that is substantially coplanar with the main surface of the semiconductor substrate; forming a second electrically insulating layer (portion of 222 outside of the trench; claim doesn’t state that the upper dielectric layer and the second electrically insulating layer have to be different materials so Examiner interprets that they can be the same material) on the upper dielectric layer and on the main surface of the semiconductor substrate.
Kim fails to expressly disclose [claim 8] an edge termination region laterally surrounding the cell field.
Kim discloses a trench gate transistor.
Philippou discloses a trench IGBT with [claim 8] an edge termination region (1-3; Fig. 1; [0046]) laterally surrounding the cell field (1-2; [0046]).
Given the teachings of Philippou, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Kim by employing the well known or conventional features of trench transistor fabrication, such as displayed by Philippou, by employing a termination region surrounding the cell field in order to ensure the blocking capability and safely terminate the active region ([0046]).
Kim in view of Philippou fail to expressly disclose [claim 8] where the gate electrode is metal; [claim 13] further comprising forming a lower dielectric layer arranged at a base of the gate trench, and forming the gate dielectric on side walls of the gate trench and on an upper surface of the lower dielectric layer.  
	Kim in view of Philippou disclose trench gate transistors.
	Brown discloses a trench gate transistor [claim 8] where the gate electrode is metal (26 can be metal; col. 6, lines 60-65; Fig. 6b); [claim 13] further comprising a lower dielectric layer (18; col. 5, lines 52-55) arranged at a base of the gate trench, and forming the gate dielectric (portion 20 shown) on side walls of the gate trench and on an upper surface of the lower dielectric layer (not shown on top of 18).  
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the material of the gate electrode to be metal (instead of a semiconductor, e.g. polysilicon); if this leads to the anticipated success, in the instant case a material that allows for control of the channel region, it is likely the product not of innovation but of ordinary skill.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Philippou in view of Brown as applied to claim 1 above, and further in view of Laforet et al (US 9680004 and Laforet hereinafter).
Although the structure disclosed by Kim in view of Philippou in view of Brown shows substantial features of the claimed invention (discussed in paragraph 10 above), it fails to expressly disclose:
further comprising a charge compensation structure, wherein the charge compensation structure comprises a columnar field plate in a columnar field plate trench that extends into the main surface and is positioned laterally adjacent the gate trench.
Kim in view of Philippou in view of Brown disclose a trench gate transistor.
Laforet discloses a trench gate transistor further comprising a charge compensation structure, wherein the charge compensation structure comprises a columnar field plate (142; Figs. 1A and 1B; col. 5, lines 1-6) in a columnar field plate trench (140; col. 5, lines 1-6; rectangular is interpreted to be columnar) that extends into the main surface and is positioned laterally adjacent the gate trench (130; col. 6, lines 10-22).
Given the teachings of Laforet, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Kim in view of Philippou in view of Brown by employing the well known or conventional features of trench transistor fabrication, such as displayed by Brown, by employing a columnar field plate structure in order to charge compensate the drift zone of the power MOSFET per field plate trench area (col. 4, lines 39-49).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813